DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 should end in a period, not a semicolon.  Appropriate correction is required.

Specification
The disclosure is objected to because it does not enable making and using the claimed device. The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. See also MPEP § 2164. See the 35 USC 112 and 101 rejections herein below for more explanation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a working rotating mass propulsion system for spacecraft must be shown or the feature(s) canceled from the claim(s). As discussed herein below, the instant application is not enabled and is inoperative. Therefore, the drawings depict a device which is not a propulsion system since in order to be a propulsion system a device would have to be capable of producing propulsion. See 35 USC 112 and 101 rejections herein below for more detail. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” as outlined in MPEP 2164.01(a) These Wand factors include, but are not limited to:
(A) The breadth of the claims;
 (B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The factors A-H apply and will be discussed further below.
(A) The breadth of the claims;
The claims claim a rotating mass propulsion system for a spacecraft (independent claim 1), a rotating mass propulsion unit of a rotating mass propulsion system (independent claim 8), and a steerable rotating mass propulsion system for spacecrafts in zero gravity conditions (independent claim 12).
(The Examiner notes the term spacecraft is defined in paragraph [0020] - “the word spacecraft is used in this Application to denote a vehicle or device designed for travel or operate outside the Earth's atmosphere.”
The Examiner further notes that paragraph [0028] states, inter alia, that “Within the earth's atmosphere, thrust produced by a rotating mass propulsion system would not be a feasible means of propelling a craft. However, in space, without air resistance or gravity, even a small force would be sufficient to slowly propel a spacecraft.” Thus, while independent claim 8 does not explicitly require a “spacecraft” or “satellite”, the applicant states that their device only operates in space - in “without air resistance or gravity,”
The Examiner notes that paragraph [0030] recites “Spinning up one rotating mass would twist the spacecraft. For linear motion, at least two opposing rotating masses would need to be activated. Spinning three rotating masses, and varying their rate of spin, would allow for steering.” Paragraph [0047] states that “Furthermore, the center of rotation of each rotating mass should be on the same plane to reduce undesired twist.” Thus, it is clear that the claimed propulsion system, understood as best possible in light of the specification, is intended for propulsion - i.e. in a linear or steered direction, and not to cause a spacecraft or satellite to twist about a point within itself.
(B) The nature of the invention
Paragraph [0021] states that “The word spacecraft is used in this Application to denote a vehicle or device designed for travel or operate outside the Earth's atmosphere, whereas a satellite is an object that orbits the Earth, the moon, or another celestial body. The term "astromotive" is used in this Application in conjunction with "device" to refer to a personal device for moving a person or persons in low or zero gravity conditions.”
Paragraph [0025] states that “A propulsion system that does not rely on chemical fuels can utilize a linear force generated by a rotating mass. Ideally the rotating mass would be very dense and in the shape of a torus. The rotating mass can be any material composition - solid, liquid, or gas - preferably a liquid. Using a fluid allows for maximum available volume in the torus for the rotating mass. A liquid also has the inherent ability to be self-balancing when rotating.”
Paragraph [0027] states that “Embodiments of the invention use batteries to power a motor which in turn rotate a mass. Rotating masses are preferably placed on the same plane and equally spaced on that plane, e.g. about the circumference of a circle. As weight is of concern, a light weight battery would be preferred. A rechargeable battery connected to a solar array would also be capable of extending the life of the battery and thus the productive life of the satellite. Using a battery as the power source for satellite propulsion is preferred because it saves on the cost of translating a fuel source into orbit. Furthermore, a battery is a renewable source of energy that can extend the useful life of the propulsion system and satellite. Batteries can be recharged with solar energy, thus avoiding the need for liquid or solid refueling.”
Paragraph [0028] states that “The force produced by the rotating mass is very slight, in the order of 10 gram of force (thrust) per 4 amps of electricity. Within the earth's atmosphere, thrust produced by a rotating mass propulsion system would not be a feasible means of propelling a craft. However, in space, without air resistance or gravity, even a small force would be sufficient to slowly propel a spacecraft.”
Paragraph [0030] recites “Spinning up one rotating mass would twist the spacecraft. For linear motion, at least two opposing rotating masses would need to be activated. Spinning three rotating masses, and varying their rate of spin, would allow for steering.”
Paragraph [0045] states that “Figures 3A-D illustrate various positioning possibilities rotating mass propulsion unit in different embodiments of the invention. In FIG. 3A two rotating mass propulsion units 200, like those described in FIG. 2B are positioned opposite each other, substantially 180 degrees apart. Each mass propulsion unit 200 is attached to a mounting frame 322 by a mounting arm 324. The rotating mass 212 of each rotating mass propulsion unit 200 are orientated in the same direction, perpendicular to the plane of paper. Ideally, the center of rotation of each rotating mass should be on the same plane; said plane represented by the virtual circle YY in FIG. 3A. To reduce twisting, opposite mass propulsion unit 200 are mounted such that their rotating masses 212 are along the same axis AA through the center of a mounting frame 322 and circle YY. Likewise, the edge of each rotating mass 212 lie on the circumference of circle YY, thereby the distance of each rotating mass 212 from the center of circle YY is substantially the same and the moment of each rotating mass 212 should be substantially the same.”
To summarize, the disclosed device is one which is described as intended to and only being able to operate in [outer] space, without interacting with an atmosphere, without air resistance, without gravity, and without expelling any propellant. Furthermore, it is meant for propulsion a spacecraft, in either a linear direction or while being steered, as opposed to twisting. 
The device is alleged to produce propulsion in outer space (zero gravity and zero atmosphere environment) without the use of propellant (and since there is no atmosphere without the use of for example a propeller and since it is zero gravity without the use of friction with another surface such as a roadway or land). Such a device would violate the laws of physics, in particular, but not exclusively, the law of conservation of momentum. The law can be summarized as “In a closed system (one that does not exchange any matter with its surroundings and is not acted on by external forces) the total momentum is constant.” Indeed, the specification disclaims the use of propellants, the use of friction with an outside surface (such as a roadway, or with water, or with land) or atmospheric interaction (such as a propeller in air).
(D) The level of one of ordinary skill
A person having ordinary skill in the art would understand the law of conservation of momentum, and would not know how to make a device that violates that law and other known laws of physics.
(E) The level of predictability in the art
In the art, the law of conservation of momentum would predict that the applicant’s device is inoperative since it violates the known laws of physics.
(F) The amount of direction provided by the inventor
The inventor has not explained to a person having ordinary skill in the art how to make and use a device that violates the known laws of physics, including, in particular -but not exclusively, the law of conservation of momentum, nor has the inventor disproved those known laws.
(G) The existence of working examples
The Applicant has not provided evidence of any working examples.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Since the device of the instant application would necessarily violate the laws of physics in order to work as described, the quantity of experimentation needed to make and use the invention based on the content of the disclosure is incredibly high, since a person having ordinary skill in the art would necessarily need to disprove the known laws of physics, such as the law of conservation of momentum.
In light of the above discuss, it is the Examiner’s position that the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Furthermore, according to MPEP 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).
Furthermore, according to MPEP § 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).
Furthermore, according to MPEP § 2164.07.I.A, “If a claim fails to meet the utility requirement of 35 U.S.C. 101 because it is shown to be nonuseful or inoperative, then it necessarily fails to meet the how-to-use aspect of the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. As noted in In re Fouche, 439 F.2d 1237, 169 USPQ 429 (CCPA 1971), if ‘compositions are in fact useless, appellant’s specification cannot have taught how to use them. ’ 439 F.2d at 1243, 169 USPQ at 434. The examiner should make both rejections (i.e., a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and a rejection under 35 U.S.C. 101) where the subject matter of a claim has been shown to be nonuseful or inoperative.” Since the Applicant’s device is inoperative as described in their specification, and since the Applicant has thus failed to make at least one credible assertion of specific utility in the specification, rejection under 35 USC 112(a) and 35 USC 101 are both proper and required.
In light of the above discussion, it is the Examiner’s position that the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Since the device of the instant application is not enabled and would have to violate known laws of physics in order to work, it is unclear what is being positively claimed. See 35 USC 112(a) rejection hereinabove. Since the device of the instant application as described by the specification would violate the known laws of physics in order to function, it is not clear that any operable device could meet the claim limitations as read in light of the specification, and therefore it is unclear what is being positively claimed.
MPEP 2173.03 states, inter alia, that “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” Since the Applicant’s disclosed device is not enabled (see 35 USC 112(a) rejection hereinabove), and since it is inoperative (see 35 USC 101 rejection herein below), the specification renders the scope of the claims uncertain as it is unclear whether an inoperative propulsion system for spacecrafts which otherwise has the same structure as claimed would count as a propulsion system and would thus read upon the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
See the 35 USC 112 rejection hereinabove. Since the Applicant’s device must violate the known laws of physics, such as the law of conservation of momentum, if it were to operate as described, the Applicant’s device is inoperative and therefore lacks a credible utility.
Per MPEP 2107.02(I), an applicant need only make one credible assertion of specific utility for the claimed invention to satisfy 35 USC 101 and 35 USC 112. However, in this case, the only assertion of specific utility (i.e. that the claimed device may be used as a propulsion system for a spacecraft in [outer] space without an atmosphere and without gravity in order to propel the spacecraft (either in a linear direction or steered) as opposed to twisting a spacecraft) is not credible since that utility is inoperative. Per MPEP 2107.01(III) states, inter alia, that “Rejections under 35 U.S.C. 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art.” In the instant application, the only asserted utility could only be true if it violated a scientific principle - in the instant application that includes violating the law of conservation of motion. See the Wands factors analysis in the 35 USC 112(a) rejection hereinabove.
MPEP § 2107.02.III.B recites that “Rejections under 35 U.S.C. 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art.” In the case of the instant application, the asserted utility could only be true if it violated scientific principle(s), such as the law of conservation of momentum.
Furthermore, according to MPEP 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The Examiner notes that the enablement and indefiniteness issues above prevent a full examination on the merits. However, in the interest of compact prosecution, the following prior art rejections are made as the claimed device is best understood.
Claim(s) 1-17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haeussermann (US 2,973,162).
Haeussermann discloses the claimed structure including:
Re claim 1. A rotating mass propulsion system for a spacecraft (C1/L18-22) comprising;
an engine mount to attach to a frame of the spacecraft (C1/L18-22; C4/L57-L75);
a rotating mass propulsion unit (C1/L72-C2/L13) coupled to the engine mount the rotating mass propulsion unit further comprising;
an electric motor to rotate a shaft (C9/L36-43);
a battery to drive the electric motor (C1/L39-58; C4/L57-76);
a control unit to control the speed of rotation of the shaft (C1/L39-44; C2/L71-C3/L3; C7/L1-10; Fig. 3 - “control computer”);
a rotating mass attached to the shaft (C1/L72-C2/L13);
a solar collector to provide power to the battery (C1/L39-58; C4/L57-76).
Re claims 2, 9, and 13.
wherein the rotating mass is a disk (Fig. 1 - see flywheels).
Re claims 3 and 10.
wherein the disk is thicker at the disk's circumference and thinner at the disk's center (Fig 1 - the flywheels have a thicker circumference than at the center).
Re claims 4 and 14.
wherein the battery is a rechargeable battery (C1/L50-58 in Haeussermann).
Re claims 5 and 15.
wherein the control unit is an electronic speed control unit configured to pulse direct current to the electric motor (claim 7, C2/L71-C3/L3 in Haeussermann).
Re claims 6 and 11.
wherein the electronic speed control unit is coupled to and electronically controlled by a flight controller configured to receive steering inputs and translate the steering inputs into speed control outputs at the electronic speed controller (C1/L22-40; C10/L43-48 in Haeussermann.)
Re claim 7.
wherein spacecraft is configured to operate in low and zero gravity non-atmospheric conditions (C1/L18-40).

Re claim 8. A rotating mass propulsion unit of a rotating mass propulsion system comprising;
an electric motor configured to receive Direct Current (DC) pulses and rotate a shaft at a speed dependent upon a frequency of the pulses (claim 7, C2/L71-C3/L3 in Haeussermann);
a rechargeable battery electrically coupled to the electric motor, the rechargeable battery configured to drive the electric motor; (See rejection of claims 1 and 4 above)
an electronic speed controller coupled to the electric motor, the electronic speed controller configured to control the speed of rotation of the shaft by varying the frequency of the DC pulses received by the electric motor (claim 7, C2/L71-C3/L; Fig. 3 - “control computer”); and
 a rotating mass attached to the shaft (See rejection of claim 1 above)

Re claim 12. A steerable rotating mass propulsion system for spacecrafts in zero gravity conditions, the steerable rotating mass propulsion system comprising (See rejections above);
a plurality of rotating mass propulsion units coupled to engine mounts, the rotating mass propulsion units arranged at equidistant points around a circle on a plane (Fig. 7);
each of the rotating mass propulsion units further comprising;
an electric motor to rotate a shaft (See rejections above);
a rotating mass attached to the shaft (See rejections above);
one or more batteries electrically coupled to the electric motor to provide power to the electric motor (See rejections above); and
 a speed control unit to control speed of rotation of the shaft (See rejections above);
a solar collector array to provide power to the one or more batteries (See rejections above); and
 a master steering control unit, configured to receive steering inputs and translate the steering inputs into speed control outputs at the speed controller to vary the speed of rotation of one or more of the rotating masses (See rejections above);
wherein the rotating masses of the plurality of rotating mass propulsion units rotate in the same direction relative to their respective electric motor (Fig. 7).
Re claim 16. The steerable rotating mass propulsion system of claim 15, wherein the electronic speed control unit is coupled to an electronically controlled by a flight controller configured to receive steering inputs and translate the steering inputs into speed control outputs at the electronic speed controller (See rejection of claims 6 and 11 above).
Re claim 17. The steerable rotating mass propulsion system of claim 12, wherein master steering control unit is further configured to change a heading of the spacecraft by increasing or decreasing the speed of rotation of one or more of the rotating masses of the plurality of rotating mass propulsion units (C3/L22-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658